Order entered December 6, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-21-00532-CV

                 IN RE STEFANIE HENDERSON, Relator

         Original Proceeding from the 256th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF-20-05757

                                  ORDER
                 Before Justices Molberg, Reichek, and Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and DENY relator’s emergency motion for stay as moot.


                                         /s/   CRAIG SMITH
                                               JUSTICE